Exhibit 10.1

 

LOGO [g939616001.jpg]

July 2, 2014

James Saccaro

Dear Jay:

We are pleased to welcome you back and confirm our verbal offer of employment
with Baxter. You are being hired to ultimately serve as the Chief Financial
Officer of the new Baxter International (“Baxter”) upon the completion of the
spin-off of the company’s BioScience business (“business separation”). Before
the completion of the business separation, your job title will be Special
Advisor to CEO. A recommendation will be made to the Baxter Board of Directors
(“Board”) to appoint you as a corporate vice president of Baxter in this role.
Effective with the completion of the business separation, a recommendation will
be made to the Board to appoint you as Corporate Vice President and Chief
Financial Officer of the new Baxter. Both before and after the business
separation, you will report to Bob Parkinson, Chairman and Chief Executive
Officer of Baxter. Your first day of employment will be determined at a later
date.

TERMS OF EMPLOYMENT

The following explains the terms of your employment:

 

•   Your salary will be $600,000 annualized.

 

•   You will be eligible to participate in the Management Incentive Compensation
Program (MICP) with a bonus target of 80% of your annual salary. The actual
bonus you will receive will vary depending on both business performance and your
individual assessment for the year. For 2014, you will be eligible for a full
twelve months bonus target.

 

•   You will be recommended to the Compensation Committee of Baxter’s Board of
Directors for participation in the Long-Term Incentive (LTI) Program for senior
management. The next LTI grant is currently scheduled for March 2015. Your LTI
target will be $1,800,000. The LTI Program delivers this value through a mix of
50% stock options and 50% performance share units. Baxter’s targets are assessed
annually and are subject to change based on market competitiveness and the
company’s financial performance. Therefore, your target in the future may be
greater or less than what is stated in this letter. Your actual grant will be
based on the target for your level and an assessment of your individual
performance and potential.

 

•   You will receive a special one-time, supplemental cash payment of $250,000,
minus applicable taxes. You will receive this supplemental payment within the
first thirty days of employment with Baxter. This payment will not be considered
eligible earnings for Baxter’s qualified retirement or welfare benefit plan.
Should you resign from Baxter within 12 months of your start date, you will be
responsible for 100% re-payment of the bonus and should you resign from Baxter
within 24 months you will be responsible for 50% re-payment of the bonus.

 

•   You will receive a special one-grant of 85,000 stock options at the next
quarterly grant cycle following the start of your employment. The stock options
will vest one-third per year beginning on the first anniversary of the grant
date, so long as you remain employed with Baxter. Additional information will be
provided at the time of grant.

 

•   In addition, you will receive a special one-time grant of 20,000 restricted
stock units at the next quarterly grant cycle following the start of your
employment. The restricted stock units will vest 8,000 on the first anniversary
of the grant date and 12,000 on the third anniversary of the grant date, so long
as you remain employed with Baxter. If you are involuntarily terminated prior to
the vesting date for any reason except for Cause, the RSUs will vest as of your
termination of employment date. Additional information will be provided at the
time of grant.

 

•   You will also be extended a special severance agreement that provides for
separation pay equal to one times your base salary and bonus target in the event
that you are involuntarily terminated, except for Cause prior to the first
anniversary of the business separation. As part of this separation agreement,
you will also be eligible for 6-months of COBRA cost-share assistance for
medical and dental benefits, as well as outplacement assistance. The agreement
will be provided to you on your first day of employment. You will be required to
sign and return the agreement to my attention. The agreement will only become
effective when it is signed by you and an authorized officer of Baxter.

 

1



--------------------------------------------------------------------------------

•   You will be eligible for 4 weeks of vacation per year. Should you leave the
Company, you will be paid for any earned and unused vacation in accordance with
Baxter’s standard vacation policy.

 

•   The term of your employment is “at will” which means that you or the Company
may end your employment at any time and for any reason.

BENEFITS

 

•   Baxter provides a comprehensive benefits program. As of your start date, you
will be eligible to participate in Baxter’s Flexible Benefits Program which
includes: Medical Benefits, Dental Benefits, Prescription Service, and Personal
Accident Insurance, subject to the Plan’s provisions. Please note that you must
enroll within 21 days of your start date to receive this coverage. You are also
immediately eligible for Basic Employee Term Life Insurance, Long Term
Disability Insurance, and Business Travel Insurance.

 

•   You are also eligible to participate in the Employee Stock Purchase Program.
Your subscription will begin on the first day of the calendar quarter (January
1, April 1, July 1 or October 1) following your enrollment. However the deadline
for entering your subscription is the 15th day of the month prior to the
beginning of each calendar quarter (December 15, March 15, June 15 or
September 15). If the first day of your subscription period is not a trading
day, then the next preceding trading day will be used.

 

•   Incentive Investment Plan: You will be eligible to contribute to the 401(k)
plan on the first of the month following one month of employment. At that time,
you will also be eligible to participate in the company’s matching in the plan.

Please note that Baxter’s Benefits Program is subject to change and any such
change would supersede this letter.

CONDITIONS OF EMPLOYMENT

 

•   This letter also confirms that you have no obligations, oral or in writing,
with any of your former employers which restrict your ability to be employed by
Baxter. You understand that your continued employment is contingent upon this
representation. Additionally, Baxter has not made this offer of employment to
you in order to obtain from you any confidential or trade secret information of
your former employers, and Baxter will not ask you to use or disclose such
confidential and trade secret information in your Baxter employment. Indeed, you
have a continuing obligation not to use or disclose the confidential and trade
secret information of your former employers, and, by entering into Baxter
employment, you acknowledge that you will not use or disclose any of the
confidential and trade secret information of your former employers.

 

•   Employment Agreement: You have accepted a position of trust, which requires
the maintenance of confidence. Therefore, you are required to sign the Company
Employment Agreement, which will be provided to you on your first day of
employment.

 

•   Baxter Shared Values – Baxter Code of Conduct: You will be required to
acknowledge your receipt and understanding of Baxter’s Code of Conduct, which
will be provided to you on your first day of employment.

Jay, we are confident that you will make a significant contribution to Baxter
and that your acceptance of employment will lead to excellent opportunities for
personal and professional development. Please indicate your written acceptance
by signing the original copy of the letter and return it in the enclosed
envelope before your start date. The other copy is for your files. Please do not
hesitate to call me at XXX-XXX-XXXX if you need assistance.

We are committed to making Baxter a rewarding place to work and develop where we
do work that benefits so many in such a profound way. We look forward to having
you join the team.

 

Sincerely,

Accepted by: Date:           

/s/ Jeanne Mason

/s/ James Saccaro

July 2, 2014

Jeanne Mason

James Saccaro

CVP, Human Resources

 

cc: Mike Samonds

 

2